Exhibit 10.5

 

EXECUTION VERSION

 

STARWOOD PREFERRED GUEST AFFILIATION AGREEMENT

 

dated as of

 

May 11, 2016

 

by and among

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

 

PREFERRED GUEST, INC. and

 

VISTANA SIGNATURE EXPERIENCES, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Participation in the SPG Program as a Centralized Service

2

 

 

 

Section 2.

Starpoints Offered by Vistana in the Licensed Business

2

 

 

 

Section 3.

Payment for Starpoints Issued for Vistana Specific Uses

3

 

 

 

Section 4.

Expiration and Reinstatement of Starpoints

3

 

 

 

Section 5.

Use, Redemption and Transfer of Starpoints by SPG Members

4

 

 

 

Section 6.

Elite Status

4

 

 

 

Section 7.

Removal of Owners from SPG Program

4

 

 

 

Section 8.

Changes to the SPG Program

4

 

 

 

Section 9.

Prohibition on Dilution of SPG Program Relationship Benefits

5

 

 

 

Section 10.

Exclusive Customer Loyalty Program

6

 

 

 

Section 11.

Partner Agreements

6

 

 

 

Section 12.

Marketing

7

 

 

 

Section 13.

Vistana Associates

7

 

 

 

Section 14.

Reporting

7

 

 

 

Section 15.

Term

8

 

 

 

Section 16.

Transferability of Assets

8

 

 

 

Section 17.

Default

8

 

 

 

Section 18.

Effect of Termination

13

 

 

 

Section 19.

Indemnification; Limitation of Liability

14

 

 

 

Section 20.

Provisions Incorporated by Reference

17

 

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Location

Agreement

 

Preamble

Buyer

 

Recitals

Effective Date

 

Preamble

Elite Offerings

 

Section 6(a)

Elite Status

 

Section 6(b)

Exchanges

 

Section 2(a)

Incentives

 

Section 2(a)

License Agreement

 

Recitals

Material Program Changes

 

Section 8(b)

Merger Agreement

 

Recitals

Merger Sub

 

Recitals

Partner Agreements

 

Section 11(a)

Permitted Uses

 

Section 2(c)

PGI

 

Preamble

Pitch

 

Section 11(b)

Purchases

 

Section 2(a)

SPG Member(s)

 

Recitals

SPG Participating Hotel(s)

 

Recitals

SPG Program

 

Recitals

SPG Program Terms

 

Recitals

Standard Uses

 

Section 2(c)

Starpoints

 

Recitals

Starwood

 

Preamble

Starwood Parties

 

Preamble

Vistana

 

Preamble

Vistana Cost Per Point

 

Section 3(a)

Vistana Goodwill

 

Section 2(a)

Vistana Premium

 

Section 3(a)

Vistana Specific Use SOP

 

Section 2(b)

Vistana Specific Uses

 

Section 2(a)

 

ii

--------------------------------------------------------------------------------


 

FORM OF STARWOOD PREFERRED GUEST AFFILIATION AGREEMENT

 

This STARWOOD PREFERRED GUEST AFFILIATION AGREEMENT (this “Agreement”),
effective as of May 11, 2016 (“Effective Date”), is entered into by and among
Starwood Hotels & Resorts Worldwide, Inc., a Maryland corporation (“Starwood”),
Preferred Guest, Inc., a Delaware corporation, (“PGI,” and together with
Starwood, the “Starwood Parties”), and Vistana Signature Experiences, Inc., a
Delaware corporation (“Vistana”).

 

RECITALS

 

A.            Pursuant to that certain Agreement and Plan of Merger, dated as of
October 27, 2015, by and among Starwood, Vistana, Interval Leisure Group, Inc.,
a Delaware corporation (“Buyer”), and Iris Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Buyer (“Merger Sub”) (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Merger Agreement”), Merger Sub will merge with and into Vistana immediately
following the spin-off of Vistana to Starwood’s stockholders.

 

B.            Vistana has been operating the Licensed Business by developing,
selling, marketing, operating and financing Vacation Ownership Properties under
the Licensed Marks using the Applicable System.

 

C.            Starwood, directly and through its Affiliates (including PGI),
operates a loyalty program known as the Starwood Preferred Guest® (SPG) program
(the “SPG Program”), whose members (each an “SPG Member” and collectively, the
“SPG Members”) earn Starpoints® (“Starpoints”) for staying at Lodging Facilities
and Vacation Ownership Properties that participate in the SPG Program (each, an
“SPG Participating Hotel” and collectively, the “SPG Participating Hotels”), and
for the purchase of goods and services from specified vendors.

 

D.            The SPG Program is governed by certain terms which, as of the
Effective Date, are located at http://www.spg.com/legal/spg_terms.html (as the
same may be updated, amended, supplemented, replaced or otherwise modified from
time to time, the “SPG Program Terms”).

 

E.            In connection with the transactions contemplated by the Merger
Agreement, Vistana shall enter into a License, Services and Development
Agreement with Starwood (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “License Agreement”) pursuant to
which, among other things, Starwood has granted Vistana the limited right for
the Vacation Ownership Business to be operated under the Licensed Marks using
the Applicable System and Starwood or its Affiliates shall provide  certain
services to Vistana and its Affiliates with respect to the Licensed Business.

 

F.             In connection with the transactions contemplated by the Merger
Agreement, the parties have agreed that Vistana, the Licensed Vacation Ownership
Properties and the Licensed Unbranded Properties shall retain the ability to
participate in the SPG Program in accordance with the terms hereof.

 

G.            Capitalized terms used herein that are not otherwise defined shall
have the respective meanings set forth in the License Agreement, or if not
defined therein, in the SPG Program Terms.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

Section 1.              Participation in the SPG Program as a Centralized
Service.

 

(a)           Centralized Service.  Pursuant and subject to Section 6.2 of the
License Agreement, each Licensed Vacation Ownership Property and each Licensed
Unbranded Property shall participate in the SPG Program in accordance with the
License Agreement and all Standards and Policies applicable to the SPG Program
as an SPG Participating Hotel. The Starwood Parties agree that to the extent any
other Vacation Ownership Business participates in the SPG Program, such
participation shall be on terms no more favorable to such Vacation Ownership
Business than those provided to Vistana under this Agreement, provided that if
the number of Starpoints issued in connection with the Permitted Uses hereunder
during any two consecutive calendar year period is, as a percentage of all
Starpoints issued for the SPG Program during such period, less than 4% due to a
decrease in the number of Starpoints issued by Vistana that is more than de
minimus, this restriction shall be null and void.

 

(b)           Centralized Service Charges.  Pursuant to Section 6.3 of the
License Agreement, the Centralized Services Charges for the participation by
each Licensed Vacation Ownership Property and each Licensed Unbranded Property
in the SPG Program as a mandatory Centralized Service shall be determined by
Starwood on a fair and commercially reasonable basis and in a manner consistent
with the manner in which such charges are made with respect to substantially all
of the Branded Starwood Lodging Facilities or a category thereof which the
Licensed Vacation Ownership Property would be included in if it was a Branded
Starwood Lodging Facility participating in the SPG Program, subject to
modifications agreed to in writing by Starwood and Vistana as of or after the
Effective Date.

 

Section 2.              Starpoints Offered by Vistana in the Licensed Business.

 

(a)           Offer of Starpoints in the Licensed Business.  Subject to
Section 10, Vistana and its Affiliates may offer Starpoints to SPG Members
(including persons then being enrolled as SPG Members):  (i) as an incentive
upon a purchase of a Licensed Vacation Ownership Interest or a Licensed
Unbranded Vacation Ownership Interest (“Purchases”); (ii) for conversion of a
Licensed Vacation Ownership Interest or a Licensed Unbranded Vacation Ownership
Interest to Starpoints (“Exchanges”); (iii) to resolve Owner customer service
issues or otherwise as a goodwill gesture to Owners unrelated to transient stays
at Licensed Vacation Ownership Properties and Licensed Unbranded Properties
(“Vistana Goodwill”); and (iv) for promotional purposes such as sales
presentations, tours, financing and certain other specified incentives in
connection with the offer and sale of Licensed Vacation Ownership Interests and
Licensed Unbranded Vacation Ownership Interests (“Incentives” and together with
Purchases, Exchanges and Vistana Goodwill, the “Vistana Specific Uses”).

 

(b)           Vistana Specific Use SOP.  As of the Effective Date, the parties
have set forth the details of the Vistana Specific Uses and the number of
Starpoints that may be offered in

 

2

--------------------------------------------------------------------------------


 

connection therewith in writing (including, without limitation, the exchange
rate for conversion) and any flexibility with respect thereto (the “Vistana
Specific Use SOP”).  Any change to the Vistana Specific Use SOP shall require
the mutual consent of the parties. The parties shall review the Vistana Specific
Use SOP on an annual basis.

 

(c)           Permitted Uses.  Vistana may not offer Starpoints for any purposes
other than the permissible uses under the Standards and Policies that apply to
the SPG Program as a Centralized Service (the “Standard Uses”) and the Vistana
Specific Uses (collectively, the “Permitted Uses”) without the prior written
consent of the Starwood Parties. Starwood Parties will reasonably consider
Vistana’s requests to offer Starpoints for any purposes other than a Permitted
Use.

 

Section 3.              Payment for Starpoints Issued for Vistana Specific Uses.

 

(a)           Vistana Specific Use Price Per Starpoint.  Vistana shall pay PGI
(or its designee) for Starpoints issued in connection with Vistana Specific Uses
at: (i) the price per Starpoint then paid for goodwill points for Standard Uses,
plus (ii) the premium set forth in the Vistana Specific Use SOP for Vistana
Specific Uses (the “Vistana Premium,” and together with subclause (i), the
“Vistana Cost Per Point”); provided, however, that if the number of Starpoints
offered by Vistana in connection with a Vistana Goodwill gesture equals or
exceeds the number of Starpoints that if offered for a goodwill gesture as a
Standard Use would increase the price per Starpoint, the Vistana Cost Per Point
shall be increased by an amount consistent with the premium applicable to
goodwill gestures as a Standard Use.

 

(b)           Vistana Premium Adjustment.  If (i) the number of Starpoints
issued in connection with Vistana Specific Uses during any calendar year is, as
a percentage of all Starpoints issued for the SPG Program during such calendar
year, greater than 15% due to an increase in the number of Starpoints issued by
Vistana, or (ii) during any calendar year, the redemption behavior of Owners or
prospective Owners materially changes from historical redemption behavior, the
parties agree to negotiate in good faith an adjustment to the Vistana Premium
for future calendar years.

 

(c)           Payment for Starpoints.  Vistana shall be obligated to pay PGI (or
its designee) for all Starpoints following receipt of an invoice in respect of
such issued Starpoints.  Vistana shall be invoiced for Starpoints issued for
Vistana Specific Uses, and obligated to make payments in connection with such
invoices, in the same manner as it is invoiced for Standard Uses, and obligated
to make payments in connection with such invoices, under the License Agreement.

 

Section 4.              Expiration and Reinstatement of Starpoints.

 

(a)           Expiration of Starpoints. Starpoints awarded in connection with
Vistana Specific Uses prior to the Effective Date of this Agreement or pursuant
to this Agreement shall expire on the sixth (6th) anniversary of the date such
Starpoints are deposited in a SPG Member’s account, regardless of such SPG
Member’s activity in the SPG Program during that time.

 

(b)           Reinstatement of Expired or Forfeited Starpoints.  Vistana may
elect to reinstate expired or forfeited Starpoints issued to Owners for Vistana
Specific Uses at its sole discretion,

 

3

--------------------------------------------------------------------------------


 

provided that any reinstated Starpoints shall be treated as newly issued
Starpoints for purposes of expiration thereof and payment to PGI (or its
designee) hereunder.

 

Section 5.              Use, Redemption and Transfer of Starpoints by SPG
Members.

 

(a)           Redemption by SPG Members.  The redemption of Starpoints by Owners
and other Vistana customers shall be subject to the SPG Program Terms.

 

(b)           Transfer.  Any Starpoints issued to an SPG Member for Vistana
Specific Uses are transferable to other SPG Members as permitted under the SPG
Program Terms and to another Owner that is an SPG Member and that is included on
the deed of the same Licensed Vacation Ownership Interest or a Licensed
Unbranded Vacation Ownership Interest.

 

Section 6.              Elite Status.

 

(a)           Elite Offerings.  Vistana may provide (i) Gold Preferred Guest
status in the SPG Program to any Owner of a Licensed Vacation Ownership Property
(other than Specified Fractional Properties) or a Licensed Unbranded Property 
until such Owner is no longer an Owner of such Vacation Ownership Property;
(ii) Platinum Preferred Guest status in the SPG Program to any initial purchaser
of fractional units at Specified Fractional Properties during such initial
purchaser’s term of ownership of such fractional unit; and (iii) Platinum
Preferred Guest status in the SPG Program to any Owner who is a Five Star Elite
member (as defined in the Vistana Specific Use SOP) until such Owner is no
longer an Owner of Licensed Vacation Ownership Properties or Licensed Unbranded
Properties or fails to meet the Five Star Elite member requirements which are
set forth in the Vistana Specific Use SOP (collectively, the “Elite
Offerings”).   Additional details about the Elite Offerings (including, without
limitation, the Five Star Elite membership requirements) shall be included in
the Vistana Specific Use SOP, and any change thereto shall require both
Vistana’s and the Starwood Parties’ prior written consent.

 

(b)           Changes.  The Starwood Parties and Vistana agree to discuss, in
good faith: (i) a change to the Elite Offerings if, at any time, the number of
Owners that have Gold Preferred Guest status or Platinum Preferred Guest status
(collective, “Elite Status”) exceeds 6% of the total number of active SPG
Members; and (ii) potential modifications to the status tiers of the Elite
Offerings by the Starwood Parties before any such modifications occur.

 

(c)           Permitted Uses.  Vistana may not offer Elite Status for any
purpose other than as an Elite Offering without the prior written consent of the
Starwood Parties.

 

Section 7.              Removal of Owners from SPG Program.

 

The Starwood Parties may terminate an Owner from the SPG Program if the Owner
violates the SPG Program Terms and shall promptly notify Vistana of such
termination.

 

Section 8.              Changes to the SPG Program.

 

(a)           Changes by the Starwood Parties.  The Starwood Parties shall have
the right to change any terms or conditions of the SPG Program and the SPG
Program Terms, at any time, in

 

4

--------------------------------------------------------------------------------


 

their sole discretion and shall provide Vistana with notice in the same manner
as it provides notice to the Branded Starwood Lodging Facilities.
Notwithstanding the foregoing, the Starwood Parties agree that in no event shall
the Starwood Parties, without Vistana’s prior consent:  (i) impose new SPG
Program Terms or amend or modify any SPG Program Terms or exceptions thereto
that, in each case, exclusively relate to the Licensed Business, or (ii) impose
new SPG Program Terms or amend or modify any SPG Program Terms that have a
disproportionate adverse impact on an individual SPG Member who is an Owner as
compared to a similarly situated SPG Member who is not an Owner.  Vistana shall,
as part of the sales process with respect to the sale of Licensed Vacation
Ownership Interests, provide written disclosure to each prospective purchaser to
the effect that (i) all Starpoints are subject to the SPG Program Terms, and
(ii) the Starwood Parties may modify the SPG Program Terms at any time in their
sole discretion. Vistana shall be permitted to incorporate such disclosure with
other disclosures Vistana makes to prospective purchasers and all such documents
shall be reviewed by Starwood in accordance with the License Agreement.

 

(b)           Material Program Changes.  The Starwood Parties shall meet
annually with Vistana at a mutually agreed upon time and place to discuss
anticipated material changes to the SPG Program (“Material Program Changes”)
that may affect Vistana in accordance with the governance process set forth in
the License Agreement.

 

(c)           Suggested Changes.  The Starwood Parties shall reasonably consider
changes to the SPG Program suggested by Vistana which address issues
specifically relevant to the Licensed Business (including any systems
enhancements needed to implement such changes) within a reasonable time after
receiving a formal proposal from Vistana containing information reasonably
necessary for the Starwood Parties to assess such suggested change.
Notwithstanding the foregoing sentence, any changes made to the SPG Program
shall be at the Starwood Parties’ sole discretion.

 

(d)           No Obligation to Continue SPG Program.  Vistana acknowledges that
Starwood is under no obligation to continue the SPG Program.  In the event that
the SPG Program is eliminated, Starwood shall treat Owners who hold Starpoints
in a manner consistent with other SPG Members. Starwood shall provide Vistana
with notice of any termination of the SPG Program no less than six (6) months
prior to the effectiveness of the termination, unless otherwise required by
Applicable Law.

 

(e)           Merger of Programs.  In the event the SPG Program is combined with
or becomes part of another Loyalty Program, Starwood shall treat Owners who hold
Starpoints in a manner consistent with other SPG Members other than with respect
to the rights described in Sections 4(a) and 6(a).

 

Section 9.              Prohibition on Dilution of SPG Program Relationship
Benefits.

 

During the term of this Agreement, Vistana shall neither take any action, nor
fail to take any action, that would result in the dilution of SPG Member’s
benefits under the SPG Program.  For the avoidance of doubt, Vistana entering
into any partnership whereby customers of the partner are advantaged over SPG
Members of comparable status would result in the dilution of SPG Member’s
benefits.  For example, without limitation, Vistana may not enter into a

 

5

--------------------------------------------------------------------------------


 

partnership whereby elite customers of a partner are upgraded when staying at
Vistana Properties before SPG Members with Elite Status.

 

Section 10.            Exclusive Customer Loyalty Program.

 

Except as otherwise approved by Starwood pursuant to the License Agreement,
neither Vistana nor any Licensed Vacation Ownership Property or Licensed
Unbranded Property may utilize or affiliate with in any manner (including in
connection with marketing initiatives) any loyalty program other than (i) the
SPG Program, or (ii) any general timeshare exchange company in which other
Vacation Ownership Business operators participate. For the avoidance of doubt,
the foregoing restrictions on use and affiliation with customer loyalty programs
shall apply, without limitation, to (i) any customer loyalty program provided by
a Lodging Competitor with respect to each Licensed Vacation Ownership Property
and each Licensed Unbranded Property and (ii) any third-party travel
distribution company (e.g., Expedia, Orbitz and Travelocity). Notwithstanding
the foregoing, Vistana may not utilize or affiliate with in any manner
(including in connection with marketing initiatives) any customer loyalty
program provided by a third-party timeshare exchange company that (i) is an
Affiliate of a Lodging Competitor or (ii) issues “points” or other currency of a
loyalty program of a Lodging Competitor.

 

Section 11.            Partner Agreements.

 

(a)           Cooperation and Compliance.  The parties acknowledge and agree
that, prior to the Transaction, Vistana received significant benefits (e.g.
co-branded cards and crossover rewards) from SPG Program partner agreements
between the Starwood Parties and various vendor and service providers (such
agreements in effect now or in the future, “Partner Agreements”) and Vistana’s
continued participation in Partner Agreements following the Transaction would
benefit the Starwood Parties and Vistana.  As such, the Starwood Parties agree
to cooperate with Vistana in good faith to enable Vistana to participate after
the Effective Date in Partner Agreements in which Vistana is eligible to
participate and Vistana agrees that each Licensed Vacation Ownership Property
and each Licensed Unbranded Property shall, to the extent practicable,
participate in all Partner Agreement benefits in the same manner as other SPG
Participating Hotels. Notwithstanding Vistana’s participation in any Partner
Agreements, Vistana hereby agrees it and each Licensed Vacation Ownership
Property and each Licensed Unbranded Property shall comply with all obligations
set forth in the Partner Agreements that subject the Starwood Parties or the SPG
Participating Hotels to act on an exclusive basis with respect to any service or
product provided or received by the Starwood Parties or the SPG Participating
Hotels to the extent Starwood notifies Vistana of such obligations; provided,
that upon notice to the Starwood Parties Vistana may continue to comply with
obligations under of its then existing agreements for the remainder of the then
current term unless Vistana has the ability to terminate the existing agreements
without penalty or adverse impact to the Licensed Business or Starwood elects to
pay termination fees and otherwise compensate for any adverse impact to the
Licensed Business to assist Vistana in exiting the existing partnership.

 

(b)           Pitches.  Upon request, Starwood shall provide Vistana the
opportunity to present or otherwise submit Partner Agreements proposals for
marketing initiatives (a “Pitch”). Starwood may in its commercially reasonable
judgment accept or reject any Pitch.  Starwood and

 

6

--------------------------------------------------------------------------------


 

Vistana shall cooperate in good faith to pursue any accepted Pitch; provided
however, Starwood may at any time cease its efforts to pursue an accepted Pitch
for any good faith reason.

 

Section 12.            Marketing

 

The Starwood Parties shall include Vistana and the Licensed Vacation Ownership
Properties in promotions, marketing and communications, and Vistana may include
the SPG Program in its promotions marketing and communications, pursuant to and
as set forth in the License Agreement, the Vistana Specific Use SOP and in other
agreements between the parties.

 

Section 13.            Vistana Associates.

 

(a)           Benefits.  Following the Effective Date, Vistana associates shall
be provided with the same benefits and limitations relating to the SPG Program
as those provided by Starwood to Starwood associates.

 

(b)           Fraud Prevention.  As of or prior to the Effective Date, Vistana
shall adopt and maintain a policy directed at preventing Vistana associates from
engaging in fraudulent activity in connection with the SPG Program. Vistana
shall provide a copy of this policy, and any changes thereto, to the Starwood
Parties. Vistana shall provide such assistance as the Starwood Parties
reasonably request in connection with the Starwood Parties’ efforts to determine
whether any Vistana associate is engaging in fraudulent activity in connection
with the SPG Program.

 

Section 14.            Reporting.

 

(a)           Reports to Vistana.  Starwood shall report to Vistana the same
categories and quantities of information relating to the SPG Program that
Starwood provides to other SPG Participating Hotels.

 

(b)           Starwood Audits.  During the term of this Agreement and any Tail
Period, and for three (3) years thereafter, the Starwood Parties and their
authorized representatives shall have the right, at any time (but not more than
once per calendar year, unless an audit reveals non-compliance with this
Agreement or the Vistana Specific Use SOP in such year), upon reasonable notice
to Vistana and at the Starwood Parties’ cost, to: (i) examine all books,
records, accounts and data (including its computers and electronic storage
media) of Vistana solely relating to the issuance, redemption or reimbursement
of Starpoints for the year preceding such examination to ensure that Vistana is
complying with the terms of this Agreement (including with respect to the
calculation of fees related to the issuance of Starpoints by Vistana and other
amounts payable under this Agreement where the calculation of such amount
depends on information provided by Vistana) and to copy such information that is
reasonably necessary for, and relevant to, such audit; and (ii) have an
independent audit made of any of such books, records, accounts and data
(including its computers and electronic storage media). Vistana shall fully
cooperate with, and provide such other assistance as may be reasonably requested
related to, the audit. If an examination or audit reveals that Vistana has not
complied with its obligations hereunder in any material respect, the parties
shall convene promptly after such non-compliance is discovered and use their
best good faith efforts to resolve such non-compliance. For the avoidance of
doubt, payment of damages and restriction of Vistana’s rights hereunder may be
appropriate resolutions.

 

7

--------------------------------------------------------------------------------


 

Section 15.            Term.

 

This Agreement shall be effective as of the Effective Date and shall remain in
effect until the earlier of (i) the termination of this Agreement pursuant to
Section 17, (ii) the termination of the SPG Program without substitution of a
successor program, or (iii) the termination or expiration of the License
Agreement; provided, however, if the License Agreement expires in accordance
with its terms, this Agreement shall continue until the expiration of the Tail
Period of the License Agreement subject to the limitations described below in
Section 18.

 

Section 16.            Assignment.

 

Vistana may not assign or transfer this Agreement, in whole or in part, without
the prior written consent of the Starwood Parties, and any such assignment or
transfer without consent will be void. Notwithstanding the foregoing, Vistana
shall assign this Agreement to the extent it assigns the License Agreement
pursuant to and in accordance with the terms and conditions thereof.  Each of
the Starwood Parties may assign or transfer this Agreement, in whole or in part,
without Vistana’s consent to: (i) an Affiliate of Starwood that has the legal,
financial and operational ability to perform the obligations of Starwood under
this Agreement, or (ii) any other Person, but only to the extent of an
assignment or transfer of the applicable portion of the SPG Program. This
Agreement will be binding on and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns.

 

Section 17.            Default.

 

(a)           Vistana Defaults with No Cure Period.  The Starwood Parties may
terminate this Agreement immediately upon notice to Vistana, or exercise any of
the remedies under Section 17(d), in the event of any of the following Defaults:

 

(i)            Starwood terminates the License Agreement in accordance with the
terms thereof based on Vistana’s default thereunder;

 

(ii)           Vistana or any principal, director, officer, shareholder or agent
of Vistana, contrary to the provisions of this Agreement, discloses, causes, or
fails to exercise commercially reasonable efforts to prevent the disclosure of,
or otherwise uses in an unauthorized manner, any Starwood Confidential
Information in violation of this Agreement, and an arbitration panel under this
Agreement determines that (A) a material breach has occurred, (B) (I) Vistana
has failed to exercise commercially reasonable efforts to prevent such breach or
(II) such breach was intentional or resulted from Vistana’s gross negligence,
and (C) such breach has or may result in the goodwill associated with the SPG
Program being so materially damaged as a result of the breach that interim
injunctive relief is an inadequate remedy and that termination of the entire
relationship contemplated by this Agreement is the only adequate remedy; or

 

(iii)          any assignment or transfer by Vistana or its Affiliates occurs in
violation of Section 16 of this Agreement, and Vistana fails to notify the
Starwood Parties within fourteen (14) days following a notice of Default from
the Starwood Parties that Vistana intends to unwind such assignment or transfer 
or fails to actually unwind such assignment or transfer in a manner satisfactory
to the Starwood Parties within ninety (90) days following the notice of Default;

 

8

--------------------------------------------------------------------------------


 

provided, however, that nothing herein shall restrict or limit the Starwood
Parties’ ability to seek injunctive relief to stop such assignment or transfer
at any time;

 

(iv)          Vistana dissolves or liquidates, except in connection with an
assignment or transfer permitted by Section 16 of this Agreement; or

 

(v)           Vistana becomes insolvent, generally does not pay its debts as
they become due, or files a voluntary petition (or consents to an involuntary
petition) or an involuntary petition is filed and is not dismissed within sixty
(60) days under any bankruptcy, insolvency, or similar law, and such bankruptcy
or insolvency has a material adverse effect on Vistana’s operation of the
Licensed Business or the Starwood Parties or the Starwood Parties’ Affiliates or
the SPG Program or any goodwill associated with the SPG Program.

 

(b)           Vistana Defaults with a Cure Period.  The Starwood Parties may
terminate this Agreement upon notice to Vistana, or exercise any of the remedies
under Section 17(d), if any of the following Defaults is not cured within the
applicable Cure Period following a notice of Default from the Starwood Parties
to Vistana:

 

(i)            Vistana or its Affiliates fail to pay any amounts due under and
in the manner required by this Agreement to the Starwood Parties or their
Affiliates when the same becomes due and payable;

 

(ii)           Vistana or its Affiliates fail to pay when due a total amount in
excess of five million dollars ($5,000,000) (as adjusted annually after the
Effective Date by the GDP Deflator) under all the Transaction Agreements taken
together;

 

(iii)          Vistana or its Affiliates fail to comply with any of their
obligations in this Agreement or the Vistana Specific Use SOP and such failure
has, or is reasonably expected to have, a material adverse effect on the
Starwood Parties or their Affiliates; or

 

(iv)          Vistana or any of its Affiliates is convicted of a felony or other
similar crime or offense, or engages in a pattern or practice of acts or conduct
that, as a result of the adverse publicity that has occurred in connection with
such offense, acts, or conduct, has or may result in the goodwill associated
with the SPG Program or the reputation of the Starwood Parties or any of their
Affiliates being so materially damaged that termination of the entire
relationship contemplated by this Agreement is the only adequate remedy.

 

For the purposes of this Section 17(b), “Cure Period” means:

 

1.              with respect to clauses (i) and (ii) above, ten (10) Business
Days following a notice of Default from the Starwood Parties to Vistana; and

 

2.              with respect to clauses (iii) and (iv) above, ninety (90) days
following a notice of Default from the Starwood Parties to Vistana.

 

(c)           Other Vistana Defaults.  The Starwood Parties may exercise any of
the remedies under Section 17(d), in the event of any of the following Defaults:

 

9

--------------------------------------------------------------------------------


 

(i)            Vistana or any principal, director, officer, shareholder or agent
of Vistana, contrary to the provisions of this Agreement, discloses, causes, or
fails to exercise commercially reasonable efforts to prevent the disclosure of,
or otherwise uses in an unauthorized manner, any Starwood Confidential
Information in violation of this Agreement; or

 

(ii)           Vistana or any of its Affiliates is convicted of a felony or
other similar crime or offense, or engages in a pattern or practice of illegal
acts or conduct that, as a result of the adverse publicity that has occurred in
connection with such offense, acts, or conduct, is likely to have, or has had, a
material adverse effect on the SPG Program.

 

(d)           The Starwood Parties’ Remedies. Upon any Default under
Section 17(a), Section 17(b), or Section 17(c), the Starwood Parties shall have
the right to pursue any one or more of the following remedies (without
limitation to the Starwood Parties’ right to terminate this Agreement under
Section 17(a) and Section 17(b)):

 

(i)            institute any and all proceedings permitted by Applicable Law or
in equity with respect to such event of Default, including, without limitation,
actions for injunctive or declaratory relief (including specific performance)
and damages. Vistana acknowledges and agrees that, in the event that the
Starwood Parties terminate this Agreement pursuant to a termination right
expressly identified in Section 17(a) or Section 17(b), the Starwood Parties
shall, in addition to the right to terminate, have the right to seek and obtain
damages with respect to the termination of the Agreement. Vistana agrees that
the Starwood Parties have devoted substantial resources to developing and
building the SPG Program and that the SPG Program, including the significant
reputation and goodwill associated therewith, has been developed by the Starwood
Parties over a period of years prior to the Effective Date, and, therefore, it
would be unreasonable to expect or require the Starwood Parties to mitigate
their damages resulting from such Default and termination; and

 

(ii)           suspend Vistana’s right to access and use information included in
the SPG Program, to offer Starpoints for Permitted Uses, provide Elite Status
pursuant to Section 6 or be included in the Starwood Parties’ communications,
marketing or promotional materials until the Default is cured.

 

(e)           No Waiver by the Starwood Parties. The exercise by the Starwood
Parties of any remedies in Sections 16(a) through (d) shall not (i) constitute
actual or constructive termination or abandonment of this Agreement, (ii) be a
waiver of any Default under this Agreement or (iii) prevent the Starwood Parties
from terminating this Agreement as otherwise permitted hereunder or exercising
their other remedies. Vistana shall pay all Reimbursable Expenses actually
incurred by the Starwood Parties and their representatives in exercising their
rights under Sections 16(a) through (d).  Vistana shall not be entitled to any
compensation for any expenses or losses directly or indirectly incurred as a
result of the Starwood Parties’ exercise or withdrawal of any interim remedy.

 

(f)            The Starwood Parties’ Defaults with No Cure Period.  Vistana may
terminate this Agreement immediately upon notice to the Starwood Parties, or
exercise any of the remedies under Section 17(i), in the event of any of the
following Defaults:

 

10

--------------------------------------------------------------------------------


 

(i)            Vistana terminates the License Agreement in accordance with the
terms thereof based on Starwood’s default thereunder;

 

(ii)           the Starwood Parties or any principal, director, officer,
shareholder or agent of the Starwood Parties, contrary to the provisions of this
Agreement, discloses, causes, or fails to exercise commercially reasonable
efforts to prevent the disclosure of, or otherwise uses in an unauthorized
manner, any Vistana Confidential Information in violation of this Agreement, and
an arbitration panel under this Agreement determines that (A) a material breach
has occurred, (B) (I) the Starwood Parties have failed to exercise commercially
reasonable efforts to prevent such breach or (II) such breach was intentional or
resulted from the Starwood Parties’ gross negligence, and (C) such breach has or
may result in the goodwill associated with the Licensed Business being so
materially damaged as a result of the breach that interim injunctive relief is
an inadequate remedy and that termination of the entire relationship
contemplated by this Agreement is the only adequate remedy;

 

(iii)          an assignment or transfer by the Starwood Parties occurs in
violation of Section 16 of this Agreement, and the Starwood Parties fail to
notify Vistana within fourteen (14) days following a notice of Default from
Vistana that the Starwood Parties intend to unwind such assignment or transfer
or fail to actually unwind such assignment or transfer in a manner satisfactory
to Vistana within ninety (90) days following the notice of Default; provided,
however, that nothing herein shall restrict or limit Vistana’s ability to seek
injunctive relief to stop such assignment or transfer at any time;

 

(iv)          the Starwood Parties dissolve or liquidate, except in connection
with an assignment or transfer permitted under Section 16 of this Agreement; or

 

(v)           to the extent permitted by Applicable Law, the Starwood Parties
become insolvent, generally do not pay their debts as they become due, or file a
voluntary petition (or consent to an involuntary petition or an involuntary
petition is filed and is not dismissed within sixty (60) days) under any
bankruptcy, insolvency, or similar law, and such bankruptcy or insolvency has a
material adverse effect on the Licensed Business or Vistana or Vistana’s
Affiliates.

 

(g)           The Starwood Parties’ Defaults with a Cure Period.  Vistana may
terminate this Agreement immediately upon notice to the Starwood Parties, or
exercise any of the remedies under Section 17(i), if any of the following
Defaults is not cured within the applicable Cure Period following a notice of
Default from Vistana to the Starwood Parties:

 

(i)            the Starwood Parties or their Affiliates fail to pay when due a
total amount in excess of five million dollars ($5,000,000) (as adjusted
annually after the Effective Date by the GDP Deflator) under all the Transaction
Agreements taken together;

 

(ii)           the Starwood Parties or any of their Affiliates are convicted of
a felony or other similar crime or offense and such conviction is the actual and
sole cause of Vistana being prevented from obtaining or retaining the licenses
that it requires to continue operating the Licensed Business at all, or
substantially all, of the Licensed Vacation Ownership Properties and

 

11

--------------------------------------------------------------------------------


 

the Licensed Business is so materially damaged as a result of such conviction
that termination of the entire relationship contemplated by this Agreement is
the only adequate remedy; or

 

(iii)          the Starwood Parties or any of their Affiliates fail to comply
with any of their obligations in this Agreement or the Vistana Specific Use SOP
and such failure has, or is reasonable expected to have, a material adverse
effect on Vistana or its Affiliates.

 

For the purposes of this Section 17(g), “Cure Period” means:

 

1.              with respect to clause (i) above, ten (10) Business Days
following notice of Default from Vistana to the Starwood Parties.

 

2.              with respect to clauses (ii) and (iii) above, ninety (90) days
following a notice of Default from Vistana to the Starwood Parties.

 

(h)           The Starwood Parties’ Other Defaults.  Vistana may exercise any of
the remedies under Section 17(i) in the event of any of the following Defaults:

 

(i)            the Starwood Parties or any principal, director, officer,
shareholder or agent of the Starwood Parties, contrary to the provisions of this
Agreement, disclose, cause, or fail to exercise commercially reasonable efforts
to prevent the disclosure of, or otherwise use in an unauthorized manner, any
Vistana Confidential Information in violation of this Agreement; or

 

(ii)           the Starwood Parties or any of their Affiliates is convicted of a
felony or other similar crime or offense and such conviction prevents Vistana
from obtaining or retaining the licenses that it requires to continue operating
the Licensed Business at any individual Licensed Vacation Ownership Properties.

 

(i)            Vistana Remedies. Upon any Default under Sections 16(f) through
(h), Vistana shall have the right to pursue any one or more of the following
remedies (without limitation to Vistana’s right to terminate this Agreement
under Sections 16(f) through (h)):

 

(i)            institute any and all proceedings permitted by Applicable Law or
in equity with respect to such event of Default, including, without limitation,
actions for injunctive or declaratory relief (including specific performance)
and damages. The Starwood Parties acknowledge and agree that, in the event that
Vistana terminates this Agreement pursuant to a termination right expressly
identified in Sections 16(f) and (g), Vistana shall, in addition to the right to
terminate, have the right to seek and obtain damages with respect to the
termination of the Agreement; and

 

(ii)           suspend provision of the services that Vistana is required to
provide to the Starwood Parties under this Agreement until the Default is cured.

 

(j)            Other Defaults.  If Vistana or the Starwood Parties materially
fail to fulfill any of the other material covenants, undertakings, obligations
or conditions set forth in this Agreement, except where specific remedies are
identified for Defaults described in Sections 16(a) through (e), the
non-defaulting party shall have the right to institute any and all proceedings
permitted by Applicable Law or in equity with respect to such failure,
including, without limitation, actions

 

12

--------------------------------------------------------------------------------


 

for injunctive or declaratory relief (including specific performance) and
damages; provided, however, that the non-defaulting party shall not have the
right to terminate this Agreement with respect to such failure, unless it is
determined by an arbitration panel under this Agreement that (i) the
non-defaulting party has been, or shall be, damaged in an amount in excess of
fifty million dollars ($50,000,000) (as adjusted annually after the Effective
Date by the GDP Deflator) or (ii) the goodwill associated with the SPG Program
(if the Starwood Parties are the non-defaulting party) or the Licensed Business
(if Vistana is the non-defaulting party) has been, or shall be, so materially
damaged as a result of the conduct of the defaulting party that interim
injunctive relief is an inadequate remedy and that termination of the entire
relationship contemplated by this Agreement is the only adequate remedy, in
which case the non-defaulting party shall have the right to terminate this
Agreement upon the rendering of the arbitration panel’s determination. The
parties acknowledge and agree that, in the event that the non-defaulting party
terminates this Agreement pursuant to this Section 17(j), the non-defaulting
party shall, in addition to the right to terminate, have the right to seek and
obtain damages with respect to the termination of this Agreement.

 

(k)           Extraordinary Events.

 

(i)            If either Vistana’s or the Starwood Parties’ failure to conform
to, keep, perform, fulfill or satisfy any representation, warranty, covenant,
undertaking, obligation, standard, test, or condition set forth in this
Agreement, other than an obligation to make monetary payments or provide
monetary funding, is caused, in whole or in material part, by one or more
Extraordinary Events, such failure shall not constitute a failure or a Default
under this Agreement, and such failure shall be excused for as long as the
failure is caused, in whole or in part, by such Extraordinary Event(s), and so
long as cure is diligently pursued.

 

(ii)           If either Vistana’s or the Starwood Parties’ failure to conform
to, keep, perform, fulfill or satisfy a material obligation set forth in this
Agreement that affects all or substantially all of the services to be provided
under this Agreement, or that has a material adverse effect on the SPG Program
or the Licensed Business as a whole, other than an obligation to make monetary
payments or provide monetary funding, is caused, in whole or in material part,
by one or more Extraordinary Events, such failure shall not constitute a failure
or a Default under this Agreement, and such failure shall be excused for as long
as the failure is caused, in whole or in part, by such Extraordinary Event(s),
and so long as cure is diligently pursued.

 

Section 18.            Effect of Termination.

 

(a)           Starpoints.  The termination or expiration of the Agreement shall
have no effect on any Starpoints issued hereunder.

 

(b)           Elite Status.  On February 28th of the year following termination
or expiration of the Agreement, any Owner that has received Elite Status in the
SPG Program solely due to its status as an Owner, shall no longer have Gold
Preferred Guest Status or Platinum Preferred Guest Status in the SPG Program.

 

13

--------------------------------------------------------------------------------


 

(c)           Unpaid Amounts. Any unpaid amounts payable by Vistana hereunder as
of the date of termination shall be automatically due and payable in full within
ten (10) Business Days following termination of this Agreement.

 

Section 19.            Indemnification; Limitation of Liability.

 

(a)           Indemnification.

 

(i)            Vistana shall defend, indemnify and hold harmless the Starwood
Parties and their Affiliates, and their respective officers, directors, agents
and employees, and their respective successors and assigns for, from and against
any and all losses, costs, liabilities, damages, claims, demands and expenses
(including reasonable attorneys’ and expert fees and costs) of every kind and
description with respect to claims arising out of, relating to or resulting from
the following:

 

(A)          any violation of Applicable Law with respect to the Vistana
Specific Uses;

 

(B)          claims related to services provided to Owners, any claim relating
to any untrue statement or alleged untrue statement of a material fact contained
in any Offering Documents, or any omission or alleged omission to state a
material fact required to be stated in such Offering Documents or necessary to
make the statements made therein not misleading;

 

(C)          the sales and marketing activities occurring after the Effective
Date, and the operation, management or servicing of the Licensed Vacation
Ownership Properties or of any other business conducted by Vistana or its
Affiliates on, related to, or in connection with the Licensed Vacation Ownership
Properties, the Licensed Unbranded Properties, or the Licensed Business;

 

(D)          claims made by Owners or other customers of the Licensed Business
as a result of the termination (other than wrongful termination by the Starwood
Parties) or expiration of this Agreement or any rights granted hereunder to
Vistana in accordance herewith;

 

(E)           any claim arising from the Vistana Specific Uses; and

 

(F)           the gross negligence or willful misconduct of Vistana or its
Affiliates or their respective officers, directors, agents, sublicensees or
employees related to this Agreement or the Licensed Business.

 

(ii)           The Starwood Parties shall defend, indemnify and hold harmless
Vistana and its Affiliates, and their respective officers, directors, agents and
employees, and their respective successors and assigns for, from and against any
and all losses, costs, liabilities, damages, claims, demands and expenses
(including reasonable attorneys’ and expert fees and costs) of every kind and
description with respect to claims arising out of, relating to or resulting from
the gross negligence or willful misconduct of the Starwood Parties or their
Affiliates or their respective officers, directors, agents, sublicensees or
employees related to this Agreement, the SPG Program or the Licensed Business.

 

14

--------------------------------------------------------------------------------


 

(iii)          If any party receives notice of any action, suit, proceeding,
claim, demand, inquiry or investigation for which it is entitled to an indemnity
under Section 19(a), it shall promptly notify the other party.

 

(iv)          Unless the parties otherwise agree, within 30 days after an
indemnifying party receives notice of a claim in accordance with
Section 19(a)(iii), the indemnifying party shall defend the third-party claim
(and, unless the indemnifying party has specified any reservations or
exceptions, seek to settle or compromise), at its expense and with its counsel.
The indemnitee may, at its expense, employ separate counsel and participate in
(but not control) the defense, compromise or settlement of the third-party
claim. However, the indemnifying party shall pay the fees and expenses of the
indemnitee’s counsel (i) for any period during which the indemnifying party has
not assumed the defense of the claim (other than for any period in which the
indemnitee did not notify the indemnifying party of the third-party claim as
required by Section 19(a)(iii); or (ii) if the engagement of counsel is as a
result of a conflict of interest, as the indemnitee reasonably determines in
good faith. Notwithstanding the above, (x)if the Starwood Parties determines
that the matter at issue may have a material adverse effect on the Starwood
Parties, the SPG Program, or Starwood’s Lodging Business, then the Starwood
Parties, through counsel of their choice, may control the defense or response to
any such action, and such undertaking by the Starwood Parties shall not, in any
manner or form, diminish the Starwood Parties’ obligations to Vistana hereunder;
or (y) if the matter at issue principally relates to Vistana’s interest in the
Licensed Business, the Starwood Parties shall allow Vistana, through counsel of
its choice, to control the defense or response to any such action, and such
undertaking by Vistana shall not, in any manner or form, diminish Vistana’s
obligations to the Starwood Parties hereunder; provided, in either case, the
non-controlling party and its counsel shall be permitted to participate in such
action at its expense.

 

(v)           Under no circumstances shall any indemnitee be required or
obligated to seek recovery from third parties or otherwise mitigate its losses
in order to maintain a claim for indemnification under this Agreement, and the
failure to pursue such recovery or mitigate a loss shall in no way reduce the
amounts recoverable from the indemnifying party by the indemnitee.

 

(vi)          The remedies provided in this Section 19 are cumulative and do not
preclude assertion by any indemnitee of any other rights, or the seeking of any
and all other remedies, against any indemnifying party.

 

(vii)         Notwithstanding anything to the contrary in this Agreement, none
of the Starwood Parties or their Affiliates or Vistana or its Affiliates shall
in any event have any liability to the other party (including the obligation to
indemnify the other party under this Section 19), or to any other Starwood
indemnitee or Vistana indemnitee, as applicable, under this Agreement, for any
claim to the extent it is determined pursuant to a final nonappealable award or
decision that such damages or losses arose directly and solely from a material
breach of this Agreement by the party seeking indemnification.

 

(viii)        Except as may expressly be set forth in this Agreement, none of
the Starwood Parties or their Affiliates or Vistana or its Affiliates shall in
any event have any liability to the other (including the obligation to indemnify
the other party under this Section 19), under this Agreement (i) for claims
where either party or their Affiliates or their respective

 

15

--------------------------------------------------------------------------------


 

officers, directors, employees or agents are found to be solely responsible by a
final nonappealable award or decision for such damages or losses based upon such
Person’s willful misconduct or gross negligence, or (ii) for any indirect,
punitive or consequential damages (other than to the extent the indemnitee is
liable for such damages under a court order issued in connection with a claim).

 

(b)           Limitations on Liability.

 

(i)            EXCEPT AS SPECIFICALLY SET OUT IN THIS AGREEMENT OR THE OTHER
TRANSACTION AGREEMENTS, NEITHER PARTY NOR ANY OF ITS AFFILIATES OR
REPRESENTATIVES HAS MADE ANY PROMISE, REPRESENTATION, WARRANTY OR GUARANTEE OF
ANY KIND TO THE OTHER PARTY, WHETHER WRITTEN OR ORAL, OR EXPRESS, IMPLIED OR
STATUTORY, INCLUDING (I) OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, WORKMANLIKE EFFORT, QUALITY, ACCURACY, TIMELINESS,
COMPLETENESS, TITLE, QUIET ENJOYMENT, NO ENCUMBRANCES, NO LIENS OR SYSTEM
INTEGRATION; (II) OF CONFORMANCE TO ANY DEMONSTRATION OR PROMISE; (III) ARISING
THROUGH COURSE OF DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE; (IV) THAT
ANY ACCESS OR USE WILL BE UNINTERRUPTED, ERROR-FREE OR COMPLETELY SECURE, OR
THAT ERRORS OR DEFECTS WILL BE CORRECTED; OR (V) THAT ANY GOODS OR SERVICES WILL
MEET THE OTHER PARTY’S REQUIREMENTS.

 

(ii)           Subject to Section 19(a)(ii), neither of the Starwood Parties nor
any of their Affiliates or representatives shall have any liability to Vistana
or any other Person by reason of (i) any consent, approval, authorization,
advice, assistance, recommendation or direction given or withheld by the
Starwood Parties or their Affiliates or representatives or any delay or failure
in doing so; or (ii) the purchase, lease, installation, use, maintenance,
update, repair, replacement or security of any Equipment and Supplies (including
any design flaw, failure or malfunction), whether supplied through the Starwood
Parties or their Affiliates or directly from a third-party vendor.

 

(iii)          Notwithstanding anything to the contrary in this Agreement, to
the fullest extent permitted under Applicable Law, the Starwood Parties and
Vistana each unconditionally and irrevocably waive and disclaim for itself and
its Affiliates and representatives all rights to any consequential, indirect,
punitive, exemplary or statutory or treble damages (other than Starwood’s rights
and remedies relating to the Starwood Intellectual Property and Starwood
Confidential Information and the Proprietary Marks and Vistana’s rights and
remedies relating to the Vistana Intellectual Property and Vistana Confidential
Information and the Vistana Marks). The rights and remedies in this Agreement
will be adequate in all circumstances for any claims the Starwood Parties or
Vistana might have with respect thereto.

 

(d)           The parties’ obligations under this Section 19 shall survive the
termination or expiration of this Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 20.            Provisions Incorporated by Reference.

 

(a)           Incorporation of Certain Provisions. The provisions of the License
Agreement listed below are incorporated by reference into this Agreement as if
set out herein with such modifications to such provisions and the defined terms
used therein to the extent necessary to conform to the subject matter and
terminology of this Agreement. For example, the word “Starwood” in the License
Agreement shall refer to the Starwood Parties in this SPG Affiliation Agreement
and the words “this Agreement” in the License Agreement shall refer to this SPG
Affiliation Agreement.

 

(i)            Section 3.2.D (Payment Disputes);

 

(ii)           Section 3.3 (Interest on Late Payments);

 

(iii)          Section 3.4 (Currency and Taxes);

 

(iv)          Section 11.A (Governance);

 

(v)           Section 14 (Confidential Information; Customer Information);

 

(vi)          Section 17 (Insurance);

 

(vii)         Section 18.5 (Grant of Security Interests by Vistana);

 

(viii)        Section 21 (Compliance with Laws; Legal Actions);

 

(ix)          Section 22 (Governing Law; Injunctive Relief; Costs of
Enforcement; Arbitration; and Expert Resolution);

 

(x)           Section 23 (Representations, Warranties and Covenants); and

 

(xi)          Section 24 (General Provisions).

 

(b)           Survival.  The parties’ obligations under this Section 20 shall
survive the termination or expiration of this Agreement.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement, effective as of the Effective Date.

 

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Thomas B. Mangas

 

Name:

Thomas B. Mangas

 

Title:

Chief Executive Officer

 

[Signature Page to Starwood Preferred Guest Affiliation Agreement]

 

--------------------------------------------------------------------------------


 

 

PREFERRED GUEST, INC.

 

 

 

 

 

 

 

By:

/s/ Jason F. Cohen

 

Name:

Jason F. Cohen

 

Title:

Vice President & Assistant Secretary

 

[Signature Page to Starwood Preferred Guest Affiliation Agreement]

 

--------------------------------------------------------------------------------


 

 

VISTANA SIGNATURE EXPERIENCES, INC.

 

 

 

 

 

 

 

By:

/s/ Sergio D. Rivera

 

Name:

Sergio D. Rivera

 

Title:

Chief Executive Officer and President

 

[Signature Page to Starwood Preferred Guest Affiliation Agreement]

 

--------------------------------------------------------------------------------